           Case 3:20-cv-00478-JWD-SDJ                     Document 17           01/22/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


RICARDO CARMOUCHE (#130981)
                                                                                     CIVIL ACTION NO.
VERSUS
                                                                                     20-478-JWD-SDJ
TIMOTHY HOOPER, ET AL.


                                                      OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.13) dated December 21, 2020, to which an

objection (Doc.16) was filed and considered,

         IT IS ORDERED that Plaintiff’s Motions for Leave to File Amended Complaints

(Docs. 6 and 10) are DENIED as futile, the Court declines to exercise supplemental

jurisdiction over Plaintiff’s potential state law claims, Plaintiff’s Motions for Preliminary

Injunction (Docs. 7 and 12) are DENIED, Plaintiff’s federal claims are DISMISSED, WITH

PREJUDICE, as legally frivolous and for failure to state a claim upon which relief may be

granted pursuant to 28 U.S.C. § 1915A1 and that this case shall be CLOSED.

         IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel (Doc. 8) is

DENIED without prejudice.




1 Plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or appeal
a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner has, on 3
or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” Should this Report
and Recommendation be adopted, the Ruling in this matter will constitute a strike.
 Case 3:20-cv-00478-JWD-SDJ         Document 17    01/22/21 Page 2 of 2




Judgment shall be entered accordingly.

Signed in Baton Rouge, Louisiana, on January 22, 2021.


                                     S
                              JUDGE JOHN W. deGRAVELLES
                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA
